[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 423 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 424 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 426 
Authority for the discontinuance of the station in question is found in the Railroad Law, which provides that "no station established by any railroad corporation for the reception or delivery of passengers or property, or both, shall be discontinued without the consent of the board of railroad commissioners first had and obtained." (L. 1890, ch. 565, as amended by ch. 676, L. of 1892, § 34.) *Page 427 
It is further provided by section 157 of the same law, that "the board shall have power to administer oaths in all matters relating to its duties, so far as necessary to enable it to discharge such duties, shall have general supervision of all railroads and shall examine the same and keep informed as to their condition, and the manner in which they are operated for the security and accommodation of the public and their compliance with the provisions of their charters and of law."
The principle to govern the action of the commissioners, as laid down in section 161, is that if any change "in the mode of operating the road or conducting its business, is reasonable and expedient in order to promote the security, convenience and accommodation of the public," they are required to give orders accordingly, and it is made "the duty of the corporation, person or persons owning or operating the railroad to comply with such decisions and recommendations of the board as are just and reasonable. If it fails to do so the board" is directed to "present the facts in the case to the attorney-general for his consideration and action, and" also to "report them in its annual or in a special report to the legislature."
By section 162 power is conferred upon the Supreme Court at Special Term, "in its discretion, in all cases of decisions and recommendations by the board which are just and reasonable to compel compliance therewith by mandamus, subject to appeal to the General Term and the Court of Appeals, and upon such appeal, the General Term and the Court of Appeals may review and reverse upon the facts as well as the law."
By other sections authority is conferred upon the board to act in relation to questions arising between intersecting roads, the precedence of trains thereat, altering or reducing the rate of freight or fare, the erection of safeguards, intersecting switches and signal devices, consent to the construction of new railroads, the method of crossing streets by a new railroad or the crossing of existing railroads by new streets, the consolidation and lease of parallel lines, the change of motive power by street surface railroads and the like. (Railroad Law, §§ 35, *Page 428 
36, 38, 49, 50, 55, 57, 59, 59a, 60, 61, 62, 63, 66, 67, 68, 69, 80, 83, 100, 103, 150 to 166 inclusive.)
When the orders of the board relate to the giving of permission to do or refrain from doing certain acts, nothing further is required to make the order effective, but when the orders are affirmative requirements directing certain things to be done they are in the nature of recommendations which may be enforced, if reasonable and expedient in order to promote the convenience of the public, by the Supreme Court at Special Term, subject in such cases to the right of appeal in the usual way, expressly conferred. Such appeals, however, are from the determination of the Special Term and not of the commissioners. No right to review the determinations of the commissioners is expressly conferred by statute, and the respondent insists that the action and decision of the board as to the Fair street station were in the discharge of a legislative or ministerial function and hence not open to review by certiorari.
A common-law writ of certiorari may be issued to review the judicial determinations of inferior tribunals and officers acting judicially under the authority of a statute, to correct errors of law affecting the property or rights of the parties. (People exrel. Corwin v. Walter, 68 N.Y. 403, 408; People ex rel.Burnham v. Jones, 112 N.Y. 597; People ex rel. Citizens' GasLight Company v. Board of Assessors, 39 N.Y. 81, 88; Peopleex rel. Bodine v. Goodwin, 5 N.Y. 568; Wildy v. Washburn,
16 Johns. 49; Star v. Trustees of Rochester, 6 Wend. 564.) In consenting to the discontinuance of the station in question we think the board of railroad commissioners acted judicially. As was said in People v. N.Y., L.E.  W.R.R. Co. (104 N.Y. 58,65), "By creating, the statute recognizes the necessity for, such a tribunal to adjust conflicting interests and controversies between the people and the corporation. It has clothed it with judicial powers to hear and determine, upon notice, questions arising between these parties." The action of the board clearly was not legislative, for it was not in the *Page 429 
nature of making a law but of determining a controversy. It was not ministerial, because the commissioners were not required by law to do a specified act in a specified way upon a given state of facts without regard to their own judgment as to the property of the act, and with no power to exercise discretion. (People exrel. Harris v. Commissioners, 149 N.Y. 26.) It was, however, judicial, because the law impliedly required them to decide a question of fact and to exercise their judgment upon evidence in determining whether the consent should be given or not. The question was between the convenience of the public patronizing the station and the inconvenience to the railroad company in maintaining the station and stopping its trains thereat. While the statute mentions the public convenience only, in a broad sense, the convenience of the public includes the convenience of the railroad company also, because the real interest of the public cannot be promoted by imposing an unreasonable inconvenience upon the railroad. The question involved a wide range of investigation and was the subject of much conflicting testimony. A great variety of facts was proved tending strongly to show that the public convenience would be greatly promoted by the continuance of the station. Facts were also proved, tending to show inconvenience and expense to the railroad unless consent should be given to the discontinuance of the station. The board had express power to subpœna witnesses, administer oaths and to conduct an investigation not only judicial in form, but in nature, and upon the evidence taken as well as upon their view of the locality to decide whether, under all the circumstances, the prayer of the citizens or of the corporation should be granted. (Railroad Law, § 157.) While there is no express provision in the statute for notice to the citizens interested, there is an express provision for notice to the company, and, after the consolidation, the citizens were parties to the proceeding by virtue of their own prior petition. The board could not proceed upon the petition of the citizens without notice to the corporation, and it wisely concluded that it should not proceed upon the petition of the corporation without *Page 430 
notice to the citizens. We think that the proceedings of the commissioners were subject to review by certiorari.
The board properly received the contract between certain citizens and the railroad company in evidence, but it had no power to enforce that contract or set it aside. Its jurisdiction does not extend to the enforcement of contracts as such or to the award of relief for their violation. That power can be exercised only by the courts. Any attempt by the commissioners to enforce the contract, as a contract, would have been illegal, and their omission to enforce it is no bar to an action by the parties aggrieved in the proper court. They do not constitute a court, although in many respects they act as judges. They have no inherent authority, but depend for their power upon the legislature, which has not attempted to invest them with the function of granting or withholding relief based upon contractual obligations.
As has already been said, the determination made by the commissioners involved the decision of a question of fact, which, under the Constitution, we have no power to review, as the affirmance by the Appellate Division was unanimous. (People exrel. Manhattan R.R. Co. v. Barker, 152 N.Y. 417.) Upon the merits there is no question of law before us. No question is raised that is not necessarily determined by the decision of the question of fact. While the learned commissioners may not have attached sufficient importance to the public convenience as compared with the corporate inconvenience, we cannot review their decision in that regard, but must accept it, approved as it has been unanimously by the Appellate Division, whether we approve of it or not.
The order should be affirmed, but without costs.
All concur.
Order affirmed. *Page 431